DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on October 11, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-7, 21, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chattaway et al. (US 20100236796. Chattaway hereafter) in view of Yao et al. (CN209278549. Yao hereafter. See attached Google translated NPL).
With respect to claim 1, Chattaway discloses a fire extinguisher system (Fig. 1-3) in an engine ((Inside aircraft 112. Fig. 2) or if fuel tank 190 and inert gas generator 120 are part of an engine) of an aircraft comprising: 
a first fire extinguisher (140a) containing a first agent (agent in 140a) that is suitable for extinguishing fire, the first fire extinguisher mounted in the engine and having: 
a first discharge port (discharge opening of 140a) for discharging the first agent therethrough; and 
a first actuator (144 at 140a) for actuating the first discharge port; 
a second fire extinguisher (140d) containing a second agent (agent in 140d) that is suitable for extinguishing fire, the second fire extinguisher mounted in the engine and having: 

a second actuator (144 at 140d) for actuating the second discharge port; 
a valve (143 and 152d): 
coupled to the first discharge port via a first line (left side of 142); and 
coupled to the second discharge port via a second line (right side of 142), wherein the valve is configured to release the first agent and the second agent into a third line (line downstream of 143); 
a check valve (181b) coupled to the third line; 
a fourth line (above 181b. Fig. 2) coupled to the check valve; 
an additional line (line left of 120) coupled to the check valve, wherein the first fire extinguisher and the second fire extinguisher define a first (outermost) extinguisher set;
a second extinguisher set (innermost extinguishers 140b and 140c) coupled to the additional line, wherein the check valve prevents a discharge (from 120) arriving at the check valve from the additional line from entering the third line and releases the discharge into the fourth line; and 
a controller (26) connected to the first actuator and the second actuator, wherein the controller is configured to (capable of) activate the first actuator and the second actuator in a predetermined sequence, 
wherein the first fire extinguisher and the second fire extinguisher are mounted in the engine in a (vertical) line.
Alternatively, Chattaway fails to specifically discloses wherein the fire extinguisher system is located in the engine of the aircraft.

Chattaway fails to disclose wherein the check valve is a check tee valve.
However, Yao teaches a check tee valve (Fig. 1) with two fluid inlets (A and B) and one fluid outlet (C). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of replacing Chattaway’s check valve with Yao’s check tee valve at the junction below 152e, in order to provide a simple and effective mechanical structure, stable and reliable working performance yet added a check valve feature for fluid to return to 120 (Page 2, lines 1-3 and Fig. 1).
With respect to claim 5, Chattaway discloses the system further comprising: a third fire extinguisher (140b) containing a third agent (agent in 140b) that is suitable for extinguishing fire, the third fire extinguisher having a third discharge port (discharge opening of 140b) for discharging the third agent therethrough, and a third actuator (144 at 140b) for actuating the third discharge port, and wherein the third fire extinguisher is configured as a spare fire extinguisher in the fire extinguisher system.

With respect to claim 7, Chattaway discloses wherein the fourth line terminates at a discharge zone (Fig. 2).
With respect to claim 21, Chattaway discloses a fire extinguisher system (Fig. 1-3) in an engine of an aircraft ((Inside aircraft 112. Fig. 2) or if fuel tank 190 and inert gas generator 120 are part of an engine), the fire extinguisher system comprising: 
a first fire extinguisher (140a) containing a first agent (agent in 140a) that is suitable for extinguishing fire, the first fire extinguisher mounted in the engine and having a first discharge port (discharge opening of 140a) for discharging the first agent therethrough, and a first actuator (144 at 140a) for actuating the first discharge port; 
a second fire extinguisher (140d) containing a second agent (agent in 140d) that is suitable for extinguishing fire, the second fire extinguisher mounted in the engine and having a second discharge port (discharge opening of 140d) for discharging the second agent therethrough, and a second actuator (144 at 140d) for actuating the second discharge port; 
a first check valve (separate check valve downstream of 144 at 140a. Paragraph [0022], lines 6-10) coupled to the first discharge port via a first line (line between the separate check valve and 144 at 140a); 
a second line (line downstream of the separate check valve at 140a) leading from the first check valve into a first fire zone (first cargo bay 114a) in a first engine of the aircraft;

a fourth line (line downstream of the separate check valve at 140d) leading from the second check valve into a second fire zone (second cargo bay 114b) in the first engine of the aircraft, the second fire zone being different than the first fire zone; 
an additional line (line left of 120) coupled (connected) between the first check valve and the second check valve; and 
a controller (26) connected to the first actuator and the second actuator, the controller configured to (capable of) activate the first actuator and the second actuator in a predetermined sequence, 
wherein the first check valve prevents discharge arriving at the first check valve from the additional line from entering the first line,
wherein the second check valve prevents discharge arriving at the second check valve from the additional line from entering the third line, and 
wherein the first fire extinguisher and the second fire extinguisher are mounted in the engine in a (vertical) line.
Alternatively, Chattaway fails to specifically discloses wherein the fire extinguisher system is located in the engine of the aircraft.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the fire extinguisher system in the engine of the aircraft in order to extinguish the fire in the engine.  It has been held that rearranging parts (relocating the fire extinguisher system from the aircraft to the engine of the aircraft) of an invention involves only routine skill in the art. In re Japikse, 
Chattaway fails to disclose wherein the first and second check valves are first and second check tee valves.
However, Yao teaches a check tee valve (Fig. 1) with two fluid inlets (A and B) and one fluid outlet (C). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of replacing each of Chattaway’s first and second check valves with Yao’s check tee valve at the junction below 152e, in order to provide a simple and effective mechanical structure, stable and reliable working performance yet added a check valve feature for fluid to return to 120 (Page 2, lines 1-3 and Fig. 1).
With respect to claim 25, Chattaway discloses the fire extinguisher system further comprising: 
a third fire extinguisher (140b) containing a third agent (agent in 140b) that is suitable for extinguishing fire, the third fire extinguisher having a discharge port (discharge opening of 140b) coupled to the first line, wherein the first fire extinguisher and the third fire extinguisher comprise a first (left) extinguisher set; and 
a fourth fire extinguisher (140c) containing a fourth agent (agent in 140c) that is suitable for extinguishing fire, the fourth fire extinguisher having a discharge port (discharge opening of 140c) coupled to the third line, wherein the second fire extinguisher and the fourth fire extinguisher comprise a second (right) extinguisher set.

a first fire extinguisher (140a) mounted in the engine and having a first discharge port (discharge opening of 140a) for discharging a first agent (agent in 140a), and a first actuator (144 at 140a) for actuating the first discharge port; 
a second fire extinguisher (140d) mounted in the engine and having a second discharge port (discharge opening of 140d) for discharging a second agent (agent in 140d), and a second actuator (144 at 140d) for actuating the second discharge port; 
a valve (143 and 152d) coupled to the first discharge port with a first line (left side of 142), and coupled to the second discharge port with a second line (right side of 142), wherein the first agent and the second agent are released from the valve in a predetermined sequence into a third line (line downstream of 143);
a check valve (181b) coupled to the third line; 
a fourth line (above 181b. Fig. 2) coupled to the check valve; and 
an additional line (line left of 120) coupled to the check valve, wherein the first fire extinguisher and the second fire extinguisher define a first (outermost) extinguisher set;
a second extinguisher set (innermost extinguishers 140b and 140c) coupled to the additional line, wherein the check valve prevents a second discharge (from 120) arriving at the check valve from the additional line from entering the third line and releases the discharge into the fourth line, 
wherein the first fire extinguisher and the second fire extinguisher are mounted in the engine in a (vertical) line.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the fire extinguisher system in the engine of the aircraft in order to extinguish the fire in the engine.  It has been held that rearranging parts (relocating the fire extinguisher system from the aircraft to the engine of the aircraft) of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, it make sense to locate the fire extinguisher system at a location that has potential of having a fire event, and in this case, the engine of the aircraft. 
Chattaway fails to disclose wherein the check valve is a check tee valve.
However, Yao teaches a check tee valve (Fig. 1) with two fluid inlets (A and B) and one fluid outlet (C). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of replacing Chattaway’s check valve with Yao’s check tee valve at the junction below 152e, in order to provide a simple and effective mechanical structure, stable and reliable working performance yet added a check valve feature for fluid to return to 120 (Page 2, lines 1-3 and Fig. 1).

Claims 2, 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chattaway in view of Yao and further in view of Enk, Sir (US 8,973,670. Enk hereafter).

However, Enk teaches a fire extinguisher system (Figs. 1-8) comprising: a first fire extinguisher (14) containing a first agent that is suitable for extinguishing fire, the first fire extinguisher having: a first discharge port (outlet of 14) for discharging the first agent therethrough, and a first actuator (40) for actuating the first discharge port; a second fire extinguisher (16) containing a second agent that is suitable for extinguishing fire, the second fire extinguisher having: a second discharge port (outlet of 16) for discharging the second agent therethrough, and a second actuator (48) for actuating the second discharge port; a valve (42 and 50): coupled to the first discharge port via a first line (line immediately downstream of 14 and upstream of 42) and coupled to the second discharge port via a second line (line immediately downstream of 16 and upstream of 50), wherein: the valve is configured to release the first agent and the second agent into a third line (line immediately downstream of 42 and upstream of 52); the first line and second line are upstream of the valve; and the third line is downstream of the valve; a fourth line (line immediately downstream of 50 and upstream of 52) coupled to an additional line (18); a controller (squib. Col. 7, lines 28-40 and/or Control Panel 58. Col. 10, lines 42-46) connected (electrically) to the first actuator and the second actuator, the controller configured to (capable of) activate the first actuator and the second actuator in a predetermined sequence (automatic or by electronic control or by Control Panel 58). Enk further teaches wherein the first actuator comprises a first squib (squib. Col. 7, lines 28-40 and/or Control Panel 58. Col. 10, lines 42-46) and the second actuator comprises 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of squib actuators with single battery, as taught by Enk, to Chattaway’s actuator, in order to provide an instant and complete response in an event of a fire (Col. 7, lines 16-40, Col. 10, lines 32-52, Col. 12, line 65 to Col. 13, line 28).
With respect to claim 4, Chattaway and Yao disclose the fire extinguisher system as in claim 1 except for wherein the predetermined sequence is one of both the first actuator and the second actuator actuating simultaneously, and the first actuator and the second actuator actuating at separate times in a predetermined order. 
However, Enk teaches a fire extinguisher system (Figs. 1-8) comprising: a first fire extinguisher (14) containing a first agent that is suitable for extinguishing fire, the first fire extinguisher having: a first discharge port (outlet of 14) for discharging the first agent therethrough, and a first actuator (40) for actuating the first discharge port; a second fire extinguisher (16) containing a second agent that is suitable for extinguishing fire, the second fire extinguisher having: a second discharge port (outlet of 16) for discharging the second agent therethrough, and a second actuator (48) for actuating the second discharge port; a valve (42 and 50): coupled to the first discharge port via a first line (line immediately downstream of 14 and upstream of 42) and coupled to the second discharge port via a second line (line immediately downstream of 16 and upstream of 50), wherein: the valve is configured to release the first agent and the second agent into a third line (line immediately downstream of 42 and upstream of 52); the first line and second line are upstream of the valve; and the third line is downstream of the valve; a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of predetermined sequence, as taught by Enk, to Chattaway’s actuator, in order to provide an instant and complete response in an event of a fire (Col. 7, lines 16-40, Col. 10, lines 32-52, Col. 12, line 65 to Col. 13, line 28).

Claims 3, 23, 24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chattaway in view of Yao and in view of Enk and further in view of Monte (US 4,592,301).
With respect to claims 3, 23 and 27, Chattaway, Yao and Enk fail to disclose the system further comprising: a first mount having a first curved receiving portion against which the first fire extinguisher is held; a first strap attached to the first mount and wrapped around the first fire extinguisher such that the first fire extinguisher is held against the first mount; a second mount having a second curved receiving portion 
However, Monte teaches a fire extinguisher system (Figs. 1-4) with a fire extinguisher (10) containing a fire-extinguishing agent that is suitable for extinguishing fire, the system further comprising: a mount (12) having a curved receiving portion (Figs. 2 and 3) against which the fire extinguisher is held; a strap (48) attached to the mount and wrapped around the fire extinguisher such that the fire extinguisher is held against the mount. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of fire extinguisher mount, as taught by Monte, to Chattaway’s fire extinguishers, in order to secure and support the fire extinguisher (Abstract).
With respect to claims 24 and 28, Chattaway’s system modified by Enk’s squid actuator and battery and further modified by Monte’s fire extinguisher mount, Enk further discloses wherein the predetermined sequence is one of:
both the first actuator and the second actuator actuating simultaneously (the first and second squibs rupture at the same time), or
the first actuator and the second actuator actuating at separate times in a predetermined order (the first and second squibs rupture at the different time due to location and exposure of the fire). 

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chattaway in view of Yao and further in view of Slough (US 3,040,816).

However, Slough teaches a fire extinguishing system (Figs. 1-11), wherein the fire extinguisher has a first bottle (25) fabricated as a first smooth sphere with no mounting lugs and, further comprising: a first mounting system (elements securing container 25) removably coupled to the first bottle, the first separate structural clamping mount including: a first mount (housing 28) having a concave spherical shape (Figs. 1-3); and a first strap (hose 52) to (capable of) restrain (limiting) the first bottle enabling flexibility in a first orientation (rotation about axis of the main shaft) of a first bottle installation. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a mounting system, as taught by Slough, to Enk’s first and second bottles, in order to secure the first and second bottles (Figs. 1-11).

However, Slough teaches a fire extinguishing system (Figs. 1-11), wherein the fire extinguisher has a first bottle (25) fabricated as a first smooth sphere with no mounting lugs and, further comprising: a first mounting system (elements securing container 25) removably coupled to the first bottle, the first separate structural clamping mount including: a first mount (housing 28) having a concave spherical shape (Figs. 1-3); and a first strap (hose 52) to (capable of) restrain (limiting) the first bottle enabling flexibility in a first orientation (rotation about axis of the main shaft) of a first bottle installation. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a separate structural clamping mount, as taught by Slough, to Enk’s first and second bottles, in order to secure the first and second bottles (Figs. 1-11).

Allowable Subject Matter
Claims 8-12 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1, 21 and 26 have been considered but are moot because the arguments do not apply to the new obviousness rejections used in the current rejection. See detailed rejections above.
Applicant also argues that Chattaway fails to disclose wherein the first fire extinguisher and the second fire extinguisher define a first (outermost) extinguisher set and a second extinguisher set (innermost extinguishers 140b and 140c) coupled to the additional line. The Examiner respectfully disagrees. The first extinguisher set is defined by the outermost first and second fire extinguishers 140a and 140d. The second extinguisher set is defined by fire extinguishers 140b and 140c. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 12, 2021